UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6431



DONALD RAY HOOKS,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH       CAROLINA;   DEAN
WALKER, Superintendent,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-98-372-1)


Submitted:   June 29, 1999                   Decided:   July 15, 1999


Before HAMILTON, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John David Bryson, WYATT, EARLY, HARRIS, WHEELER & HAUSER, High
Point, North Carolina, for Appellant. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Ray Hooks seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find that Hooks has failed to make a substan-

tial showing of the denial of a constitutional right.       See 28

U.S.C.A. § 2253(c) (West Supp. 1999).   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the Court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2